UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 03-1593



FRANK A. BALCAR,

                                              Plaintiff - Appellant,

          versus


BELL & ASSOCIATES LLC; HARRY F. BELL, JR., AIC
Attorney; WILLIAM L. BANDS; AVEMCO INSURANCE
COMPANY; A. CHURCHEY, West Virginia Resident
Agent; CAROLE HARTMAN, West Virginia Resident
Agent; JOHN WATSON, AIC Managing General
Agent; GREGG A. PIKE, AIC Managing General
Agent; RICHARD BOESCHEN; STEVEN M. HOMENDA,
AIC Managing General Agent; GENE SCHEIL, AIC
Managing General Agent; RICHARD HOMEL, AIC
Managing General Agent; JAMES NELSON, AIC Vice
President; JOHN DOES, I thru XX, as they may
appear; THOMAS OFFUTT, AIC Assistant Vice
President - Legal,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Northern
District of West Virginia, at Wheeling. Frederick P. Stamp, Jr.,
District Judge. (CA-02-2-5)


Submitted:   October 3, 2003             Decided:   December 15, 2003


Before NIEMEYER, MICHAEL, and MOTZ, Circuit Judges.
Affirmed by unpublished per curiam opinion.


Frank A. Balcar, Appellant Pro Se.     Harry Fullerton Bell, Jr.,
William L. Bands, BELL & BANDS, P.L.L.C., Charleston, West
Virginia; Charles M. Love, III, Diana Leigh Johnson, BOWLES, RICE,
MCDAVID, GRAFF & LOVE, P.L.L.C., Charleston, West Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     Frank A. Balcar appeals the district court's order imposing

monetary sanctions against him.       Balcar has failed to properly

preserve the issue of sanctions for appeal by failing to allege any

error by the district court in his informal brief.   See 4th Cir. R.

34(b).     Accordingly, we affirm on the reasoning of the district

court.   See Balcar v. Bell & Assoc., No. CA-02-2-5 (N.D.W. Va. Apr.

4, 2003).    In addition, we have reviewed Balcar’s response to our

order to show cause as to why he should not be sanctioned for

filing frivolous appeals and enjoined from filing further actions

in this court unless he pays the sanctions and a district court

finds that the action is not frivolous.   We find his response fails

to show cause why sanctions and an injunction should not be

imposed.     We therefore grant Appellees’ motions for sanctions.

Accordingly, having filed numerous frivolous appeals in this court

from district court orders dismissing his civil complaints as

frivolous and for failure to state a claim, Balcar is sanctioned

$500 for filing frivolous appeals and enjoined from filing further

actions in this court unless he pays the sanction and a district

court judge finds that the appeal is not frivolous.     We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.

                                                           AFFIRMED


                                  3